DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2019/0261309) in view of Gattami (US 2016/0345371).

2.	As per claim 1, Martin teaches a first wireless node for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: receive, from a control node or a second wireless node, an indication of an assisting node to be used to establish a communication connection between the first wireless node and the second wireless node (Martin, ¶0044), the indication including identifying information associated with the assisting node (Martin, ¶0044 0045); and establish the communication connection with the second wireless node using the assisting node (Martin, ¶0045. Furthermore, it’s well known in the art to establish communication between two communication nodes using an assisting node – see Gattami US 2016/0345371 for example ¶0011 0012).  Therefore, taking the combined teaching of Martin and Gattami as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of establish and/or improve communication between two communication nodes. 
3.	Claim 15, 29 and 30 are similarly analyzed as claim 1 for obviousness reasons discussed above.
4.	As per claim 2, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: receive, from the control node, an indication of resources to be used to establish the communication connection between the first wireless node and the second wireless node (Martin, ¶0045 0046).
5.	Claim 16 is similarly analyzed as claim 2 for obviousness reasons discussed above.	
6.	As per claim 3, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors, to establish the communication connection with the second wireless node using the assisting node, are configured to: receive, from the assisting node, one or more periodic signals that are associated with periodic signals that have been transmitted by the second wireless node to the assisting node (Martin, ¶0046 0047); and transmit, to the assisting node, a link establishment request associated with establishing the communication connection with the second wireless node based at least in part on transmitting the periodic signals, wherein the link establishment request is to be forwarded to the second wireless node by the assisting node (Martin, ¶0046 0047).
7.	Claim 17 is similarly analyzed as claim 3 for obviousness reasons discussed above.
8.	As per claim 4, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors, to establish the communication connection with the second wireless node using the assisting node, are configured to: monitor resources indicated by the control node for a signal from the assisting node (Martin, ¶0046); and receive, from the assisting node, a link establishment request sent by the second wireless node associated with establishing the communication connection with the second wireless node based at least in part on monitoring the resources indicated by the control node (Martin, ¶0046).
9.	Claim 18 is similarly analyzed as claim 4 for obviousness reasons discussed above.
10.	As per claim 5, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors, to establish the communication connection with the second wireless node using the assisting node, are configured to: transmit, to the assisting node, a link establishment request associated with establishing the communication connection with the second wireless node using resources indicated by the control node, wherein the link establishment request is to be forwarded to the second wireless node by the assisting node (Martin, ¶0044 0045).
11.	Claim 19 is similarly analyzed as claim 5 for obviousness reasons discussed above.
12.	As per claim 6, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: receive, from the control node, an indication of quasi co-location (QCL) information associated with one or more beams to be used to communicate with the assisting node (Martin, ¶0066).
13.	Claim 20 is similarly analyzed as claim 6 for obviousness reasons discussed above.
14.	As per claim 7, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: transmit an indication of one or more assisting nodes, including the assisting node, and one or more resources, including resources indicated by the control node, to be used for initial access procedures with the first wireless node (Martin, ¶0044 0045).
15.	Claim 21 is similarly analyzed as claim 7 for obviousness reasons discussed above.
16.	As per claim 8, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: receive, from at least one of the control node or the second wireless node, an indication of one or more assisting nodes, including the assisting node, and one or more resources, including resources indicated by the control node, to be used for initial access procedures with the second wireless node (Martin, ¶0044).
17.	Claim 22 is similarly analyzed as claim 8 for obviousness reasons discussed above.
18.	As per claim 9, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors, to establish the communication connection with the second wireless node using the assisting node, are configured to: transmit, to the assisting node, one or more reference signals to be forwarded by the assisting node using one or more forwarding configurations (Martin, ¶0044 0045 0046).
19.	Claim 23 is similarly analyzed as claim 9 for obviousness reasons discussed above.
20.	As per claim 10, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors, to establish the communication connection with the second wireless node using the assisting node, are configured to: receive, from the assisting node, one or more reference signals forwarded using one or more forwarding configurations (Martin, ¶0033 0043 0044); and perform one or more end-to-end measurements associated with the one or more reference signals forwarded using the one or more forwarding configurations (Martin, ¶0033 0043 0044).
21.	Claim 24 is similarly analyzed as claim 10 for obviousness reasons discussed above.
22.	As per claim 11, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: communicate, with the second wireless node or another wireless node, using the assisting node (Martin, ¶0044 0045).
23.	Claim 25 is similarly analyzed as claim 11 for obviousness reasons discussed above.
24.	As per claim 12, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: transmit, to the second wireless node, a request for identifying information associated with the assisting node (Martin, ¶0044 0045).
25.	Claim 26 is similarly analyzed as claim 12 for obviousness reasons discussed above.
26.	As per claim 13, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: transmit an indication of identifying information for one or more relevant assisting nodes that can be used by other wireless nodes to communicate with the first wireless node (Martin, ¶0044 0045).
27.	Claim 27 is similarly analyzed as claim 13 for obviousness reasons discussed above.
28.	As per claim 14, Martin in view of Gattami teaches the first wireless node of claim 1, wherein the one or more processors are further configured to: transmit an indication of identifying information for one or more assisting nodes that are assigned to the first wireless node (Martin, ¶0044 0045).
29.	Claim 28 is similarly analyzed as claim 14 for obviousness reasons discussed above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637